                 Case 19-11689-JTD            Doc 230       Filed 09/09/19        Page 1 of 3



                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE


In re                                                        Chapter 11

THG Holdings LLC, et al.,                                    Case No. 19-11689 (JTD)

                          Debtors.1                          Jointly Administered


        NOTICE OF THIRD AMENDED2 AGENDA OF MATTERS SCHEDULED FOR
                HEARING ON SEPTEMBER 4, 2019 AT 10:00 A.M. (ET)

            THIS HEARING HAS BEEN RESCHEDULED TO SEPTEMBER 10, 2019 AT
             11:00 A.M. (ET) BEFORE THE HONORABLE JOHN T. DORSEY, AT THE
                UNITED STATES BANKRUPTCY COURT FOR THE DISTRICT OF
               DELAWARE, 824 MARKET STREET, 6TH FLOOR, COURTROOM #1,
                              WILMINGTON, DELAWARE 19801.

1.       Debtors’ Motion for Interim and Final Orders (I) Authorizing Secured Post-Petition
         Financing Pursuant to 11 U.S.C. § 364, (II) Authorizing Use of Cash Collateral Pursuant
         to 11 U.S.C. § 363, (III) Granting Adequate Protection Pursuant to 11 U.S.C. §§ 361, 363
         and 364, and (IV) Scheduling a Final Hearing Pursuant to Bankruptcy Rule 4001(c) (D.I.
         15, Filed 7/30/19).

         Objection Deadline: August 15, 2019 at 4:00 p.m. (ET).

         Responses Received:

                  a)      Omnibus Objection of the Official Committee of Unsecured Creditors to
                          the Debtors’ (I) DIP Financing Motion and (II) DIP Bidding Procedures
                          Motion (D.I. 127, Filed 8/15/19).

                  b)      The United States of America’s Limited Objection to Debtors’ Motion for
                          a Final Order (I) Authorizing Secured Post-Petition Financing Pursuant to
                          11 U.S.C. § 364, (II) Authorizing Use of Cash Collateral Pursuant to 11
                          U.S.C. § 363, and (III) Granting Adequate Protection Pursuant to 11
                          U.S.C. §§ 361, 363 and 364 (D.I. 148, Filed 8/19/19).
1
     The Debtors in these cases, along with the last four digits of each Debtors’ federal EIN, are as follows: THG
     Holdings LLC (8292); True Health Group LLC (9158); True Health Clinical LLC (5272); True Health
     Diagnostics LLC (9452); True Health IP LLC (5427); Outreach Management Solutions LLC d/b/a True Health
     Outreach (9424); Health Core Financial LLC d/b/a True Health Financial (6614). The Debtors’ mailing address
     is 3803 Parkwood Blvd., Suite 400, Frisco, Texas 75034.
2
     Amended items appear in bold.
      Case 19-11689-JTD       Doc 230       Filed 09/09/19   Page 2 of 3




Related Pleadings:

       a)     Interim Order (I) Authorizing Debtors to (A) Obtain Postpetition
              Financing Pursuant to 11 U.S.C. §§ 105, 361, 362, 364(c)(1). 364(c)(3),
              364(d)(1), and 364(e) and (B) Use of Cash Collateral Pursuant to 11
              U.S.C. § 363, (II) Granting Adequate Protection Pursuant to 11 U.S.C. §§
              361, 362, 363 and 364, and (III) Scheduling a Final Hearing Pursuant to
              Bankruptcy Rules 4001(b) and (c) (D.I. 72, Entered 8/1/19).

       b)     Notice Regarding Debtors’ Motion for Interim and Final Orders (I)
              Authorizing Secured Post-Petition Financing Pursuant to 11 U.S.C. § 364,
              (II) Authorizing Use of Cash Collateral Pursuant to 11 U.S.C. § 363, (III)
              Granting Adequate Protection Pursuant to 11 U.S.C. §§ 361, 363 and 364,
              and (IV) Scheduling a Final Hearing Pursuant to Bankruptcy Rule 4001(c)
              (D.I. 75, Filed 8/1/19).

       c)     Second Interim Order (I) Authorizing Debtors to (A) Obtain Postpetition
              Financing Pursuant to 11 U.S.C. §§ 105, 361, 362, 364(c)(1). 364(c)(3),
              364(d)(1), and 364(e) and (B) Use of Cash Collateral Pursuant to 11
              U.S.C. § 363, (II) Granting Adequate Protection Pursuant to 11 U.S.C. §§
              361, 362, 363 and 364, and (III) Scheduling a Final Hearing Pursuant to
              Bankruptcy Rules 4001(b) and (c) (D.I. 173, Entered 8/22/19).

       d)     Notice of Filing of Final Order (I) Authorizing Debtors to (A) Obtain
              Postpetition Financing Pursuant to 11 U.S.C. §§ 105, 361, 362,
              364(C)(1), 364(c)(3), 364(d)(1), And 364(e) and (B) Use Cash
              Collateral Pursuant To 11 U.S.C. § 363, and (II) Granting Adequate
              Protection Pursuant to 11 U.S.C. §§ 361, 362, 363, and 364 (D.I. 229,
              Filed 9/9/19).

Status: The Debtors, DIP Lenders, and Committee have agreed upon the terms of
the final DIP order, DIP credit agreement, and plan term sheet listed as agenda item
1(d) and filed at Docket Item 229.




                                      -2-
             Case 19-11689-JTD   Doc 230     Filed 09/09/19   Page 3 of 3



Dated: September 9, 2019          MORRIS, NICHOLS, ARSHT & TUNNELL LLP
       Wilmington, Delaware
                                  /s/ Paige N. Topper
                                  Derek C. Abbott (No. 3376)
                                  Curtis S. Miller (No. 4583)
                                  Daniel B. Butz (No. 4227)
                                  Tamara K. Mann (No. 5643)
                                  Matthew O. Talmo (No. 6333)
                                  Paige N. Topper (No. 6470)
                                  1201 N. Market Street, 16th Floor
                                  P.O. Box 1347
                                  Wilmington, Delaware 19899-1347
                                  Telephone: (302) 658-9200
                                  Facsimile: (302) 658-3989
                                  dabbott@mnat.com
                                  cmiller@mnat.com
                                  dbutz@mnat.com
                                  tmann@mnat.com
                                  mtalmo@mnat.com
                                  ptopper@mnat.com

                                  Counsel to the Debtors and Debtors in Possession
13085605.2




                                       -3-
